920 F.2d 720
Willie CLISBY, Petitioner-Appellee, Cross-Appellant,v.Charlie JONES, Warden, Holman Unit, Alabama Department ofCorrections, Respondent-Appellant, Cross-Appellee.
No. 89-7209.
United States Court of Appeals,Eleventh Circuit.
Dec. 17, 1990.

Don Siegelman, Atty. Gen., and Ed Carnes and John Gibbs, Asst. Attys. Gen., The Alabama State House, Montgomery, Ala., for respondent-appellant, cross-appellee.
Cathy S. Wright, Tony G. Miller, Deborah J. Long, Maynard, Cooper, Fierson & Gale, P.C., Birmingham, Ala., for petitioner-appellee, cross-appellant.
Appeals from the United States District Court for the Northern District of Alabama;  Robert B. Probst, Judge.ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion July 25, 1990, 11th Cir., 1990, 907 F.2d 1047).
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON, COX, BIRCH and DUBINA, Circuit Judges.*
BY THE COURT:
A member of this Court in active service having requested a poll on the applications for rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting rehearing en banc,
IT IS ORDERED that the cause shall be reheard by this Court en banc with oral argument on a date hereafter to be fixed.  The previous panel's opinion is hereby VACATED.


1
The clerk will specify a briefing schedule for the filing of en banc briefs.



*
 Senior U.S. Circuit Judge Paul H. Roney has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. Sec. 46(c)